427 F.2d 1365
UNITED STATES of America, Appellee,v.Melvin Douglas BROWN, and Isaac Mines, Appellants.
No. 14143.
United States Court of Appeals, Fourth Circuit.
Argued July 22, 1970.Decided July 24, 1970.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Frank A. Kaufman, Judge.
Anthony Sacco, Towson, Md.  (Court-appointed counsel), for appellants.
George Beall, U.S. Atty., (Jean G. Rogers, Asst. U.S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit judges.
PER CURIAM:


1
Court-assigned counsel has assiduously presented the conceivable objections to the defendant's identification as one of the robbers of the bank and to the admission of his confession and incriminating statements.


2
We find no error in the conviction.


3
Affirmed.